DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejection under 35 USC §§ 102 or 103 have been made for claims 4-9, 12-17, and 20-23. 

Claim Objections
Claims 4, 12, and 20 are objected to because of the following informalities: the claims recite “…wherein the network controller to return metadata to the processor…” However, this should be e.g. –wherein the network controller is configured to return metadata to the processor--  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,336,756. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 2 of the present application and claims 1, 9, and 10 of US 11,336,756 as exemplary, the claims may be compared as follows:

Claim 2 of the present application
Claims 1, 9, and 10 of US 11,336,756
2. A computing device for accelerated packet processing, the computing device comprising:





a memory to store an extended Berkeley packet filter (eBPF) program; and





a network controller to perform packet processing operations on a network packet, the packet processing operations selectively offloaded to the network controller 































by the eBPF program.

1. A computing device for accelerated packet processing, the computing device comprising: 

a network controller; 

a processor; 

a program loader to load a packet processing program binary file, wherein the packet processing program binary file comprises a requested hint section that includes one or more requested offload hints; and 

a NIC driver to (i) determine a hardware configuration for the network controller as a function of the requested offload hints and (ii) program, by the processor, the network controller with the hardware configuration in response to a determination of the hardware configuration; 

wherein the network controller is to (i) process a network packet in response to programming of the network controller, and 

(ii) return metadata to the processor, wherein the metadata is generated based on a result of processing the network packet using the one or more requested offload hints.

9. The computing device of claim 1, further comprising a packet processing program to perform a packet processing action based on the metadata in response to a return of the metadata.

10. The computing device of claim 9, wherein: 

the packet processing program binary file comprises an executable and linkable format (ELF) binary that includes an extended Berkeley packet filter (eBPF) program and the requested hint section; 

wherein the packet processing program comprises the eBPF program.


As can be seen in the above comparison, claim 10 anticipates claim 2 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 2 is rejected under non-statutory double patenting. Independent claims 10 and 18 recite subject matter comparable to claim 2 and accordingly the same analysis is applicable. Dependent claims 3-9, 11-17, and 19-23 are rejected at least by virtue of dependency upon independent claims 2, 10, and 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jani et al. (US 2016/0182408), hereafter “Jani,” in view of NPL to Kicinski et al., “eBPF Hardware Offload to SmartNICs: cls_bpf and XDP,” hereafter “Kicinski,” cited in IDS.
Regarding claim 2, Jani teaches a computing device (Jani: 206 of FIG. 2) for accelerated packet processing, the computing device comprising:	a memory to store [a program] (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]); and	a network controller (Jani: 200 of FIG. 2) to perform packet processing operations on a network packet, the packet processing operations selectively offloaded to the network controller by the [program] (Jani: par 0012, 0015). 	Fan does not explicitly teach: 	an extended Berkeley packet filter (eBPF) program; 	packet processing operations selectively offloaded to the network controller by the eBPF program. 	Kicinski teaches: 	an extended Berkeley packet filter (eBPF) program (Kicinski: eBPF Prog of FIG. 3); 	packet processing operations selectively offloaded to a network controller by the eBPF program (Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]). 	It would have been obvious to one of ordinary skill in the art to utilize a eBPF program of Kicinski to configure which packets to offload within the NIC of Jani with predictable results. One would be motivated to make the combination because it would have been apparent that any of a variety of software may be used to configure which packets to offload. Accordingly, utilizing eBPF would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Kicinski and Jani relate to offloading packet processing to NICs. Accordingly, it would have been readily apparent to one of ordinary skill that various beneficial features of Kicinski could have been implemented within the Jani system with predictable results and a beneficial effect. 

Regarding claim 3, the computing device for accelerated packet processing of claim 2, further comprising:	a processor, the processor to program the network controller with a hardware configuration as a function of the packet processing operations selectively offloaded to the network controller (Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]).

Regarding claim 10, one or more non-transitory computer-readable storage media comprising a plurality of instructions that, in response to being executed cause a computing device to:	selectively offload by an extended Berkeley packet filter (eBPF) program stored in a memory, packet processing operations to a network controller (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]; Kicinski: eBPF Prog of FIG. 3); and	perform, by the network controller, on a network packet, the packet processing operations selectively offloaded to the network controller (Jani: par 0012, 0015; Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]).

Regarding claim 11, the one or more non-transitory computer-readable storage media of claim 10, further comprising a plurality of instructions that, in response to being executed cause a computing device to:	program, by a processor, the network controller with a hardware configuration as a function of the packet processing operations selectively offloaded to the network controller (Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]).

Regarding claim 18, a method for accelerated packet processing, the method comprising:	storing, in a memory, an extended Berkeley packet filter (eBPF) program (Jani: par 0026 [The device 200 will receive a rule or set of rules from the host 206 or from software executing on the host 206. The device 200 will use these rules to add the above-described hint fields.]; Kicinski: eBPF Prog of FIG. 3); and	performing, by a network controller, packet processing operations on a network packet, the packet processing operations selectively offloaded to the network controller by the eBPF program (Jani: par 0012, 0015; Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]).

Regarding claim 19, the method of claim 18, further comprising:	programing, by a processor, the network controller with a hardware configuration as a function of the packet processing operations selectively offloaded to the network controller (Kicinski: p. 3 left column [eBPF programs are attached to the XDP or TC hooks in the standard manner. TC and XDP infrastructure form offload objects which are handed over to the in-driver verifier and translator, nfp bpf jit.c (see figure 4) which is used to convert the eBPF bytecode to the programmable hardware’s machine code]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454